MEMORANDUM OF DECISION.
Contrary to the contention of Sherwood Beaulieu on his appeal from a judgment of the Superior Court (Sagadahoc County, Perkins, J.), entered on a conditional plea of guilty to a violation of 29 M.R.S.A. § 1312-B (Supp.1988) (operating under the influence), that the District Court (Bath, O’Rourke, J) erroneously denied Beau-lieu’s motion to suppress evidence obtained from a stop, the record supports the court’s finding that based on an anonymous tip the arresting officer had a reasonable and ar-ticulable suspicion that Beaulieu was engaged in criminal activity when he stopped the car operated by Beaulieu. See State v. Fillion, 474 A.2d 187, 190 (Me.1984); State v. Hasenbank, 425 A.2d 1330, 1332-33 (Me.1981).
The entry is:
JUDGMENT AFFIRMED.
All concurring.